NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                        JAN 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

ANTHONY MCGEE,                                  No.    18-72243

                Applicant,

 v.
                                                ORDER*
UNITED STATES OF AMERICA,

                Respondent.

                     Application to File Second or Successive
                        Petition Under 28 U.S.C. § 2255

                    Argued and Submitted November 13, 2019
                            San Francisco, California

Before: THOMAS, Chief Judge, and TASHIMA and WARDLAW, Circuit
Judges.

      The application for authorization to file a second or successive 28 U.S.C. §

2255 motion in the district court is denied. The applicant seeks to rely on McCoy

v. Louisiana, 138 S. Ct. 1500 (2018), but has not demonstrated that even if McCoy

were held to be retroactive to cases on collateral review, it would govern the facts

of his case. The applicant has therefore not made a prima facie showing under 28



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
U.S.C. § 2255(h) of “a new rule of constitutional law, made retroactive to cases on

collateral review by the Supreme Court, that was previously unavailable.”

      Any pending motions are denied as moot.

      No further filings will be entertained in this case.

      DENIED.




                                          2